DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rofougaran (US 2005/0090287).
Regarding claim 1, Rofougaran discloses a transformer-based antenna switching network (see Abstract), comprising: a first transformer (100, a transformer balun 104) including a secondary winding (see Figure 4, SEC, [0029], [0034], [0035] illustrates that the transformer balun 104 has a single-ended winding that is couple to the antenna 86 and to ground and a differential winding that is coupled to the second windings of both the first and second transformers 100 and 102); a first switch (T2, T1) coupled between 
Regarding claim 3, Rofougaran discloses a primary winding (PA) of the first transformer (a first transformer 100, a transformer balun 104); a first differential power amplifier (PA 84) having a first output connected to a first terminal of the primary winding of the first transformer and having a second output connected to a second terminal of the primary winding of the first transformer (see Fig. 4, [0038]).
Regarding claim 4, Rofougaran discloses a transmitter having a radio-frequency frontend including the first differential power amplifier (see Fig. 2, [0021]).
Regarding claim 5, Rofougaran discloses wherein the first antenna and the second antenna are included within a phased-array of antennas (see [0017]).
Regarding claim 6, Rofougaran discloses wherein the transformer-based antenna switching network is incorporated into a cellular device (see [0005], [0016]).
Claim 24 similar to claims 1 and 3.  Therefore; claim 24 is rejected under a similar rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, 17-18, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran (US 2005/0090287) in view of Khoury et al (US 2017/0093032) hereinafter Khoury.
Regarding claim 2, Rofougaran fails to explicitly disclose a controller configured to close the second switch and to open the first switch to select for the first antenna, and wherein the controller is further configured to close the first switch and to open the second switch to select for the second antenna.
Khoury discloses a controller configured to close the second switch and to open the first switch to select for the first antenna, and wherein the controller is further configured to close the first switch and to open the second switch to select for the second antenna (see [0030], [0031], [0032]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to select the first and second antennas by opening or closing the switches as taught by Khoury into the teachings of Rofougaran in order to eliminate of the off-chip circuitry or components results in saving one or more package pins of the IC (that would ordinarily be used to control off-chip circuitry/components) and reduce the number and size of the 
Regarding claim 10, Khoury discloses a first capacitor connected between the first terminal of the primary winding of the first transformer and the second terminal of the primary winding of the first transformer, and wherein the first switch is a first switch transistor (see Fig. 3, [0058]).
Regarding claim 17, the limitations of the claim are similar to claim 1, Rofougaran fails to explicitly disclose while the first switch is opened, closing a second switch coupled between a second terminal of the secondary winding of the first transformer and ground to select for a first antenna coupled to the first terminal of the secondary winding of the first transformer and to isolate a second antenna coupled to the second terminal of the secondary winding of the first transformer.
Khoury discloses while the first switch is opened, closing a second switch coupled between a second terminal of the secondary winding of the first transformer and ground to select for a first antenna coupled to the first terminal of the secondary winding of the first transformer and to isolate a second antenna coupled to the second terminal of the secondary winding of the first transformer (see [0030], [0031], [0032]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to select the first and second antennas by opening or closing the switches as taught by Khoury into the teachings of Rofougaran in order to eliminate of the off-chip circuitry or components results in saving one or more package pins of the IC (that would ordinarily be used to control off-chip circuitry/components) and 
Regarding claim 18, Khoury discloses closing the first switch; and while the first switch is closed, opening the second switch to select for the second antenna and to isolate the first antenna (see [0030], [0031], [0032]).
Regarding claim 25, Khoury discloses a first capacitor coupled in parallel with the primary winding (see Fig. 3, a capacitor 305 coupled in parallel with the primary wind). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran (US 2005/0090287) in view of Mizunuma et al (US 2019/0123438) hereinafter Mizunuma.
Regarding claim 9, Rofougaran fails to explicitly disclose wherein the 
first antenna is a patch antenna and the second antenna is a dipole antenna.
Mizunuma discloses wherein the first antenna is a patch antenna and the second antenna is a dipole antenna (see [0013], [0015], [0033], Fig. 2A, [0044]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the patch antenna and the dipole antenna in the antenna system as taught by Mizunuma into the teachings of Rofougaran in order to perform broadcast reception, general radio reception and very many more areas and offer advantage of receiving balancing signals and sort out problems caused by conflicting signals without reception quality.
Allowable Subject Matter
Claims 20-23 are allowed.

Claims 7, 8, 11-16, 19, 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art discloses or suggests that a transformer-based antenna switching network, comprising: a third transformer including a third secondary winding;  a fourth transformer including a fourth secondary winding, wherein the fourth secondary 
winding includes a first terminal connected to a first terminal of the third secondary winding; a third switch coupled between ground and a second terminal of the third secondary winding; a fourth switch coupled between ground and a second terminal of the fourth secondary winding;  and a second antenna connected to the second terminal of the fourth secondary winding.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jin (US 2017/0041995) discloses a LED luminaire driving circuit and method.
BALDA BELZUNEGUI et al (US 2021/0036626) disclose an electrical power conversion system and associated method.
Chiang et al (US 2011/0281531) disclose a radio communication transceiver.
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
December 2, 2021